Citation Nr: 1210910	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of left knee injury

3.  Entitlement to service connection for residuals of left knee injury.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to July 31, 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested during active service.

2.  An unappealed August 2001 RO rating decision denied a claim of entitlement to service connection for left knee disability on the basis of no current disability being shown.

3.  Evidence of record since the RO's August 2001 RO rating decision includes medical opinion that the Veteran manifests left knee arthritis with old torn meniscus which is more likely than not related to trauma sustained during active service.

4.  The Veteran's currently diagnosed left knee arthritis with old torn meniscus results from injury during active service.

5.  The Veteran's GERD was first manifested and treated during active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  An August 2001 RO rating decision, which denied a claim of entitlement to service connection for residuals of left knee injury, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  As the evidence received since the August 2001 RO denial of service connection for residuals of left knee injury is new and material; the claim is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The criteria for service connection for residuals of left knee injury have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

5.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for hypertension, residuals of left knee injury and GERD.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis and cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

A. Hypertension

At the outset, the Board observes that the Veterans' Benefits Administration (VBA) has defined hypertension as diastolic blood pressure being 90 mm Hg or more or systolic pressure of 140 mm Hg or more, or if both are present.  See VBA Training Letter 00-07 (July 17, 2000), citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997).  A diagnosis of hypertension must be confirmed with 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, NOTE (1).

The facts of this case may be briefly summarized.  The Veteran served on active duty from June 1981 to July 31, 2001.  A June 12, 2001 private treatment record noted that the Veteran had a "mild elevated BP" but the actual reading was not provided.  A July 24, 2001 record noted a history of "ABNORMAL FINDINGS, ELEVATED BP W/HTN."  It was also noted that "Last BP 154/98!"  A repeat blood pressure reading was 128/90.  The examiner stated that the Veteran's blood pressure remained satisfactory off medication.

On September 7, 2001, which is 7 days following the Veteran's separation from active service, the Veteran had a blood pressure reading of 148/90.  At this time, the examiner stated that the Veteran's blood pressure was unsatisfactory off medication.  As such, a prescription of ACEON was provided to treat hypertension.

As demonstrated above, the Veteran was diagnosed with hypertension based upon three separate readings taken on three separate days over a two week period.  This method of diagnosis substantially complies with the reliability requirements of NOTE (1) of DC 7101.  Notably, two of those blood pressure readings occurred during active duty with the third confirming blood pressure reading occurring 7 days after active duty discharge.  On this record, it is clear to the Board that the Veteran's hypertension first manifested during active service.  As such, the criteria for service connection have been met. 

B. Left knee

At the outset, in the January 2010 Statement of the Case (SOC), the RO appears to have adjudicated the claim of entitlement to service connection for left knee disability on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

By rating action dated August 2001, the RO denied a claim entitlement to service connection for left knee disability on the basis of no current disability shown.  By letter dated August 31, 2001, the Veteran was notified of this decision and his appellate rights, but he did not appeal this determination.  Additionally, the Veteran did not submit any new evidence within one year of the notice of decision to require reconsideration of that decision.  See 38 C.F.R. § 3.156(b).  As such, the August 2001 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his request to reopen the previously-denied claims in 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence before the RO in August 2001 included the Veteran's service treatment records (STRs).  In pertinent part, the Veteran was first evaluated for a left knee sprain due to a twisting injury in November 1991.  In April 1992, the Veteran sought treatment for left knee pain, tightness and swelling "x 5 months" in duration.  His pain primarily occurred during and after running.  Examination was significant for patellar grind with edema on the medial portion just below the medial and distal patella.  The examiner offered an assessment of rule out (r/o) left knee medial/tendon/ligament strain.  

On his March 2001 separation examination, the Veteran endorsed a history of knee problems.  An April 2001 pre-discharge VA examination revealed a basically normal left knee with only a couple of creaking sounds in almost full flexion. 

Evidence added to the record since the RO's August 2001 rating decision includes statements reflecting the Veteran's allegations of undocumented field-treatment for left knee pain and swelling by field medics.  He alleged continuous left knee problems since service.  In addition, the Veteran submitted a June 2008 private medical statement which reads as follows:

[The Veteran] relates that he injured his left knee approximately 10 years ago when he was on active duty in the US Army.  There was not a specific injury that he was aware, but he did a lot of running and callisthenic and jumping out of airplanes.  He reported that he felt there was pop in the knee joint, but that he was examined, and it was not felt to have a problem.  He has had intermittent problems with pain since that time.

He has now developed arthritis changes in the knee, loose bodies and has a torn meniscus that may be old.

Based on his history, it is more likely than not that this was related to trauma sustained while on active duty.

Additionally, a March 2009 statement from the same private examiner included the following opinion:

[The Veteran] is a gentleman who first injured his left knee approximately 10 years ago while in service as active duty in the army.  He reports to me that there was a pop in his knee.  He did a lot of calisthenics and running and parachuting.  He says since he had the pop while on active duty, he has had continuous and progressive problem for his knee.  He has now developed an arthritic knee.

I arthroscoped him on July 31, 2008.  He had severe arthritis and had a torn lateral meniscus.  It is impossible to tell if this arose from the injury that actually occurred while on active duty, but it is a reasonable assumption that this was a strong contributory factor based on his history.  If in fact, he did have a pop and pain in his knee had started where the instrument to which he refers and has progressed since that time, one would have to assume that this is likely the proximate cause of his current arthritic knee.

Overall, the Board finds that the evidence added to the record since the RO's August 2001 rating decision is new and material as it includes medical opinion that the Veteran manifests left knee arthritis with old torn meniscus which is more likely than not related to trauma sustained during active service.  This cures the previous evidentiary deficit of no current disability and, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  The claim, therefore, is reopened for review on the merits.

The Board also finds that the Veteran's currently diagnosed left knee arthritis with old torn meniscus results from injury during active service.  Notably, the Veteran's STRs document a history of left knee injury in November 1991 which, according to an April 1992 record, had been recurrent in nature.  The Veteran endorsed a history of knee problems upon separation in 2001, and examination did disclose "creaking sounds" in almost full flexion.  

Additionally, the Veteran has provided a private medical opinion that the Veteran currently manifests left knee arthritis with old torn meniscus which results from injury during active service.  Notably, this examiner essentially had an accurate knowledge of the Veteran's service circumstances.  This opinion, which notes an old torn meniscus, gains credibility in the absence of a postservice left knee injury to explain this abnormality.  This opinion also takes into account the Veteran's credible report of recurrent left knee pain since service.  Resolving reasonable doubt in favor of the Veteran (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board concludes that the criteria for service connection for residuals of left knee injury are met.  



C. GERD

The Veteran claims that his currently diagnosed GERD was first diagnosed and treated during active service.  The record reflects an August 1994 ear, nose and throat consultation to evaluate the Veteran's complaint of intermittent hoarseness of two years' duration.  Following examination which included fiber optic endoscopy, the Veteran was given an assessment of "Chronic Laryngitis 2° GERD."  At that time, he was prescribed Zantac 150 mg.

However, it does not appear that the Veteran sought any additional treatment for GERD.  A continuing prescription of Zantac or similar medication is not shown.  Notably, a May 1997 evaluation for low back pain noted that the Veteran did not have a history of GERD.

A September 7, 2001 private clinical record, which again is only 7 days following the Veteran's separation from active service, reflected the following history:

530.81 - REFLUX, ESOPHAGEAL  The patient is having worsening sx's relating to the GERD.  Currently using the following prescription medications: Tagamet.

As demonstrated above, the Veteran was diagnosed with GERD during active service and treated with a prescription of GERD.  The Veteran has alleged continuous GERD symptoms since service discharge which is corroborated by a private medical record which reflect that, just seven days after service discharge, he was reporting that his current prescription of Tagamet was not relieving his symptoms.  Clearly, the Veteran had not been initially diagnosed and treated for GERD between the time period from July 31, 2001 to September 7, 2001.  Thus, the only reasonable conclusion which can be drawn from these facts is that the Veteran's GERD was first manifested and treated during active service.  This claim, therefore, is granted.




D. The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefits being sought on appeal in full.  Accordingly, any error was committed with respect to either the duties to notify or assist was harmless, and need not be discussed further. 


ORDER

The claim for service connection for hypertension is granted.

As new and material has been received, the request to reopen the claim for service connection for residuals of left knee injury is granted.  

The claim for service connection for residuals of left knee injury is granted.

The claim for service connection for GERD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


